COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                                   §
                                                                 No. 08-19-00210-CV
                                                   §
                                                                      Appeal from the
  IN RE: D.P.P., D.P., J.L.P., and A.A.P.,         §
                                                                  65th District Court
  Children.                                        §
                                                               of El Paso County, Texas
                                                   §
                                                                (TC# 2017DCM7679)
                                                   §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s judgment as to Appellant D.P. We therefore affirm the judgment of the court below

as to Appellant D.P. We further order Appellant A.P.’s motion to dismiss her appeal is granted

and the appeal is dismissed as to Appellant A.P.

       It appearing to this Court that Appellants are indigent for purposes of appeal, this Court

makes no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 4TH DAY OF DECEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment